ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of second degree burglary, § 570.030, RSMo 1986, and felony stealing, § 570.030, RSMo 1986, for which he was sentenced as a persistent offender to a term of ten years on each charge to be served consecutively and appeals from the denial of his 29.15 motion. We affirm.
The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgments pursuant to Rule 30.25(b) and Rule 84.16(b).